SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUNDS: DWS Global Small Cap Growth VIP DWS International VIP Effective on or about November 1, 2012, the disclosure set forth below replaces the paragraph titled “Custodian” under the heading “DEFINITIONS” found in the Part I section of each fund’s Statement of Additional Information: “Custodian” – For all funds (other than DWS Global Small Cap Growth VIP and DWS International VIP): State Street Bank and Trust Company, Lafayette Corporate Center, 2 Avenue De Lafayette, Boston, MA02111; for DWS Global Small Cap Growth VIP and DWS International VIP: Brown Brothers Harriman & Company, 40 Water Street, Boston, Massachusetts 02109. Please Retain This Supplement for Future Reference October 19, 2012 SAISTKR-74
